Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 1 of 11 PageID 237



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

       Plaintiffs,

v.                                                          Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

       Defendant.
                                                    /

                     FRANKEL’S MOTION FOR BOND UNDER § 501.211(3)

       The defendant, Christopher L. Frankel, through counsel and under section 501.211(3),

Florida Statutes (2018), requests entry of an order requiring the plaintiffs to post a bond to

indemnify Frankel for his damages, including reasonable attorney’s fees, costs, and expenses

caused by the plaintiffs’ frivolous lawsuit.

                                      I. INTRODUCTION

       The plaintiffs have alleged no facts to support their complaint because the plaintiffs have

no facts to support their complaint, and Frankel did nothing wrong. Without evidence and

without agreements restricting Frankel’s ability to compete, the plaintiffs have unlawfully sued,

making unsubstantiated, vexatious allegations that the Non-Disclosure Agreement attached to

their complaint somehow prevents Frankel from competing and re-entering the securities

business. The plaintiffs never requested or obtained from Frankel a non-compete or non-

solicitation agreement, and Frankel has not misappropriated or disclosed any of the plaintiffs’

confidential information.



                                                1
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 2 of 11 PageID 238



        The plaintiffs sent a cease-and-desist letter alleging that Frankel had breached the Non-

Disclosure Agreement, without explaining why or how, and without identifying any confidential

document or information that Frankel had misappropriated. Frankel asked the plaintiffs why they

believed he had breached the Agreement and even offered to return all of their documents if the

plaintiffs could not identify which documents they considered to be confidential.

        Instead of responding to Frankel, the plaintiffs filed this action based on spurious, vague,

and unsubstantiated allegations that Frankel “knowingly, willfully, and maliciously” had

breached the Non-Disclosure Agreement and had violated the Florida Deceptive and Unfair

Trade Practices Act (FDUTPA) and other statutes. To provide FDUTPA defendants with an

opportunity for redress for the damages caused by the harassment of frivolous actions, FDUTPA

authorizes defendants to move to require plaintiffs to post a bond, before proceeding, to

indemnify the defendants for damages, attorney’s fees, and costs. Frankel requests that the

plaintiffs be required to post such a bond before pursuing their lawsuit, and further requests that

the Court conduct an expedited, half-day evidentiary hearing concerning Frankel’s bond request.

                                           II. FACTS

        Frankel has worked in the securities business since 1989. Frankel Decl. ¶ 3. Frankel has

worked in a management role in “clearing trades” for securities transactions since 1994. Id. ¶ 4.

“Clearing” trades of micro-cap securities is the process by which micro-cap securities are

transferred in compliance with federal securities laws and regulations. Id. ¶ 5. “Clearing trades”

for securities transactions has long been a standard process widely known and commonly utilized

in the securities business. Id. ¶ 6. The process for “clearing trades” is not confidential or a trade

secret. Id.

        From June 5, 2009 through July 24, 2015, non-party Legent/COR Clearing employed

Frankel as its CEO. Id. ¶ 7. Legent/COR was one of plaintiff Alpine Securities’ chief


                                                 2
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 3 of 11 PageID 239



competitors, until September 28, 2018, in the business of clearing trades of micro-cap securities.

Id.

       As CEO of Legent/COR, Frankel and his colleagues co-authored a comprehensive

guidebook on clearing trades of micro-cap securities in 2009. Id. ¶ 8; Ex. 1.

       On August 4, 2015, plaintiff Alpine Securities Corporation hired Frankel as its CEO;

Alpine Securities employed Frankel as its CEO until August 1, 2018. Id. ¶ 9. Frankel believes

that Alpine Securities hired him as CEO based on his extensive experience in the securities

business and particularly his experience with clearing trades of micro-cap securities. Id. ¶ 10.

       In late July 2018, Alpine Securities effectively terminated Frankel’s employment by

proposing to reduce his annual salary by 90%. Id. ¶ 11. Alpine Securities thereafter engaged

Frankel as a non-exclusive consultant for $2,500 per month from approximately August 2, 2018

through October 31, 2018. Id. ¶ 12.

       Alpine Securities is an SEC regulated broker-dealer and publishes its financial

statements, fee schedules, commission schedules, and Non-DTC Eligible Securities Policy on its

web site and other public websites including that of The Securities Exchange Commission. Id. ¶

23. The plaintiff, Scottsdale Capital Advisors Corporation, like Alpine Securities, is an SEC

regulated broker-dealer which also publishes its financial statements, fee schedules, and

commission schedules on public websites. Id.

       Cayman Securities Clearing and Trading Ltd., The Hurry Family Revocable Trust, or

Scottsdale Capital Advisors Corporation never employed Frankel or engaged him as a

consultant. Id. ¶ 17.




                                                 3
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 4 of 11 PageID 240



        None of the plaintiffs in this case ever asked Frankel to enter into a non-compete

agreement, and Frankel never entered into a non-compete or any other agreement that prohibits

him from competing with Alpine Securities or the other plaintiffs. Id. ¶ 13.

        None of the plaintiffs in this case ever asked Frankel to enter into a non-solicitation

agreement, and Frankel never entered into a non-solicitation or any other agreement that

prohibits him from soliciting any clients of Alpine Securities or the other plaintiffs. Id. ¶ 14.

        Frankel knew and worked with most of Alpine Securities’ largest clients (based on

commissions and fees), or their beneficial owners, while working for prior employers, Sterne,

Agee & Leach (July 1994 through June 2006) and Legent/COR (June 2009 through July 2015),

before Alpine Securities employed Frankel as its CEO (August 2015 through August 1, 2018).

Id. ¶ 15.

        After Frankel’s employment with Alpine Securities ended, a client—with whom Frankel

had worked at Legent/COR—contacted Frankel about an opportunity to buy a broker-dealer in

Chicago. Id. ¶ 16. Frankel did not know about this opportunity until this client of Legent/COR

brought the opportunity to Frankel’s attention. Id. Frankel did not learn of the opportunity

through any confidential information of the plaintiffs. Id.

        On November 9, 2018, counsel for the plaintiffs sent Frankel a cease-and-desist email /

letter vaguely alleging “numerous material breaches of the [Non-Disclosure Agreement]” by

“disclosing Confidential Information to third parties and using Confidential Information in

connection with a competing business.” Id. ¶ 18; Ex. 2. The plaintiffs demanded that Frankel

cease and desist from “any and all further disclosure and/or usage of Confidential Information.”

Id. The plaintiffs also demanded that Frankel return “any and all documents, records, and/or

copies thereof in your possession, custody, or control that contain any Confidential Information.”




                                                  4
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 5 of 11 PageID 241



Id. The plaintiffs did not identify a single instance of wrongful disclosure or misuse of any

confidential information. See id. Nor did the plaintiffs identify a single document containing

confidential information that Frankel should return.

          On November 12, 2018, Frankel sent a timely email response to the demand, asking why

the plaintiffs believed he had breached the agreement and offering to return any documents that

the plaintiffs considered to be confidential. Frankel Decl. Ex. 3. Frankel explained that he had

not knowingly breached the agreement, and Frankel asked: “If you are in possession of any

specifics regarding the alleged breach, kindly reply and I will respond appropriately.” Id.

          Frankel also offered to comply with the plaintiffs’ demand for return of Confidential

Information. In the same email to the plaintiffs’ counsel, Frankel wrote:

          I am willing to search for any Confidential documents that may be in my
          possession. Please let me know what documents you believe I have that are
          confidential and I will provide those to you. If you are not able to provide
          specifics pertaining to the documents you seek, simply let me know and I will
          provide a copy of all documents and communication from your clients which are
          in my possession.

Id.

          Counsel for the plaintiffs did not respond to Frankel’s November 12 email, and instead

sued him on November 21, 2018. In their complaint, the plaintiffs alleged no facts to support any

breach of the Non-Disclosure Agreement; the plaintiffs identified no confidential information

which Frankel had allegedly misused or disclosed. The complaint instead asserted conclusory

claims for breach of the Non-Disclosure Agreement (Count I); violations of the Defend Trade

Secrets Act (Count II), the Florida Uniform Trade Secret Act (Count III), and the Florida

Deceptive and Unfair Trade Practices Act (Count IV); and common law unfair competition

(Count V). 1


1
    This Motion summarizes, but does not admit, the plaintiffs’ allegations.


                                                  5
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 6 of 11 PageID 242



       The plaintiffs vaguely alleged that Frankel “received confidential information from each

of the Plaintiffs, including inter alia, their business practices, financial relationships and terms of

those relationships, client lists, pricing information, and private financial information of the

Plaintiffs and their clients,” Compl. ¶ 19, without identifying any information or documents

which Frankel had wrongfully used or disclosed, how he had misused the information or

documents, or to whom he had wrongfully disclosed the information or documents.

       The plaintiffs alleged that Frankel somehow had “used the foregoing [unspecified]

confidential information obtained from Plaintiffs to make a bid for a broker-dealer in Chicago.”

Id. ¶ 20. The plaintiffs alleged that Frankel somehow had “used [unspecified] confidential

information obtained from Plaintiffs to solicit capital, establish banking relations, recruit

Plaintiffs’ clients, and compete with Plaintiffs’ business.” See id.

       Frankel did none of these things. Frankel did not learn of the opportunity to buy the

broker-dealer through any confidential information of the plaintiffs. Frankel Decl. ¶ 16. And, of

course, the Non-Disclosure Agreement does not prohibit Frankel from buying a broker-dealer or

restrict his ability to work in the securities business. To the best of Frankel’s knowledge, he has

no documents which the plaintiffs have marked or designated as confidential. Id. ¶ 21.

       Frankel did not use any confidential information or trade secrets of the plaintiffs to make

a bid for a broker-dealer in Chicago, as alleged in the plaintiffs’ complaint. Id. ¶ 24.

       Frankel did not use any confidential information or trade secrets of the plaintiffs to solicit

capital, establish banking relations, recruit plaintiffs’ clients, or compete with the plaintiffs’

businesses, as alleged in the plaintiffs’ complaint. Id. ¶ 25.

       Frankel is free to re-enter the securities business, to compete with Alpine Securities and

the other plaintiffs, and to solicit the clients of the Alpine Securities and the other plaintiffs, if




                                                  6
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 7 of 11 PageID 243



Frankel wishes to do so. Frankel did not agree to restrict his ability to compete or to solicit

clients. Id. ¶ 26.

        John Joseph Hurry, who controls the plaintiffs, and plaintiff Scottsdale Capital, have filed

vexatious, unfounded lawsuits in the past, apparently to try to chill or forestall a disciplinary

investigation by the National Adjudicatory Council of the Financial Industry Regulatory

Authority (“FINRA”). See, e.g., Req. Judic. Not. Exs. 1–3. FINRA investigated and ultimately

barred Hurry from participating in the securities markets regulated by FINRA. Req. Judic. Not.

Ex. 1. The Adjudicatory Council concluded that “Hurry knowingly facilitated the evasion of

federal securities laws enacted to protect investors and, in doing so, made millions of dollars”;

that “Hurry’s misconduct was purposeful, egregious, and antithetical to the underpinnings of

securities regulation as a whole”; and that “Hurry presents a threat to investors and the integrity

of the securities markets.” Id. at 101–02.

        Hurry and Scottsdale Capital sued a publication and author (which had published

information about FINRA’s investigation) for defamation in the United States District Court for

New Hampshire. Req. Judic. Not. Ex. 2. Hurry and Scottsdale Capital also sued FINRA for

defamation in the United Stated District Court in Arizona. Req. Judic. Not. Ex. 3.

        The New Hampshire District Court described Hurry and Scottsdale Capital as having “a

history of serial litigation invoking these [defamation] claims.” Req. Judic. Not. Ex. 2 at 20.

Hurry and Scottsdale Capital had initially sued the publication and author in New York, but

withdrew the lawsuit as the publication and author were preparing to file their motion to dismiss.

Id. at 21. Hurry and Scottsdale re-filed their lawsuit in New Hampshire, not because the lawsuit

or defendants had any connection with New Hampshire, but because New Hampshire’s statute of

limitations for defamation had not yet expired. Id. at 2223, 22 n.36. The statutes of limitation in




                                                 7
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 8 of 11 PageID 244



other states, with personal jurisdiction over the publication and author, had expired. Id. The New

Hampshire District Court dismissed the New Hampshire lawsuit for lack of personal jurisdiction.

Id. at 24. Hurry and Scottsdale Capital thus displayed in their New Hampshire lawsuit their

disregard for personal jurisdiction requirements. See id. at 21–24.

        Hurry and Scottsdale Capital displayed in their lawsuit against FINRA their willingness

to sue without evidence to support their lawsuit. Req. Judic. Not. Ex. 3 at 7–10. The Arizona

District Court thus granted summary judgment for FINRA because Hurry and Scottsdale could

offer no evidence to support their claims that FINRA had defamed or cast Hurry and Scottsdale

in a false light. Id.

        The plaintiffs’ lawsuit against Frankel, like the prior defamation suits against FINRA and

the publication and author, is vexatious and unfounded. FUDUTPA authorizes issuance of a

bond under such circumstances.

                        III. FRANKEL’S ENTITLEMENT TO A BOND

        A.       The Florida Deceptive and Unfair Trade Practices Act provides for a bond to
                 protect defendants against damages caused by frivolous allegations of
                 wrongdoing.

        In an action that alleges that the defendant violated the Florida Deceptive and Unfair

Trade Practices Act (FDUTPA), the court may require the plaintiff to post a bond if the

defendant presents evidence that requiring a bond is necessary because the action is frivolous.

§ 501.211(3), Fla. Stat.; Hamilton v. Palm Chevrolet-Oldsmobile, Inc., 366 So. 2d 1233, 1234–

35 (Fla. 2d DCA 1979). FDUTPA provides:

        In any action brought under this section, upon motion of the party against whom
        such action is filed alleging that the action is frivolous, without legal or factual
        merit, or brought for the purpose of harassment, the court may, after hearing
        evidence as to the necessity therefor, require the party instituting the action to post
        a bond in the amount which the court finds reasonable to indemnify the defendant
        for any damages incurred, including reasonable attorney’s fees. This subsection
        shall not apply to any action initiated by the enforcing authority.


                                                  8
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 9 of 11 PageID 245



§ 501.211(3), Fla. Stat.

       FDUTPA bonds provide redress for damages caused by harassment from a frivolous

action. Hamilton, 366 So. 2d at 1234–35. If the defendant presents evidence that the action lacks

merit, then the plaintiff must present evidence that refutes what the defendant has presented.

Sanborn v. Jagen Pty. Ltd., Case No. 8:10-cv-142, 2010 WL 1730756, *2 (M.D. Fla. 2010)

(Moody, J.). If it is apparent to the court that the action lacks merit and was asserted to harass the

defendant, then the court may require the plaintiff to post a bond. See Clipper Marine, Ltd. v.

Marlow-Hunter, LLC, 8:14-cv-1559, 2014 WL 7178105, *5 (M.D. Fla. 2014) (Covington, J.).

       The amount of the bond “should not exceed the amount of damages the defendants might

legally be able to recover from the plaintiffs should the plaintiffs lose.” Hamilton, 366 So. 2d at

1234–35; e.g., Sanborn, 2010 WL 1730756, *2 (setting evidentiary hearing on appropriateness

and amount of bond).

       B.      A bond is necessary to protect Frankel against the harassment of this
               frivolous action.

       The plaintiffs are controlled by John Joseph Hurry, who has a history of evading

securities regulations and filing frivolous lawsuits. See Req. Judic. Not. Exs. 1–3. That pattern of

misconduct continues in this action, which has no merit but was instead filed to try to prevent

Frankel from competing in the securities markets. The plaintiffs have no right to prevent Frankel

from competing, and this frivolous action is damaging Frankel’s reputation and employment and

business opportunities. It is also causing Frankel to incur substantial attorney’s fees.

       The plaintiffs have alleged no facts to support their allegations because the plaintiffs have

no evidence to support their claims. In accordance with section 501.211(3), Florida Statutes, this

Court should conduct an expedited evidentiary hearing requiring the plaintiffs to present the

evidence upon which they have based their allegations. See Sanborn, 2010 WL 1730756, *2. If



                                                  9
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 10 of 11 PageID 246



 the plaintiffs cannot present such evidence, then the plaintiffs should be required to post a bond

 to indemnify Frankel for the damages that he will be able to recover from the plaintiffs if he

 prevails in this action. See Hamilton, 366 So. 2d at 1234–35.

                                        IV. CONCLUSION

        Frankel requests entry of an order setting an expedited, half-day evidentiary hearing on

 the appropriateness and amount of a bond to indemnify Frankel for any damages incurred,

 including reasonable attorney fees, from this frivolous action filed by the plaintiffs.


                            LOCAL RULE 3.01(G) CERTIFICATION

        The undersigned counsel certifies that counsel for the defendant has conferred with

 counsel for the plaintiffs, and the plaintiffs have not agreed to the relief requested.

 Dated: December 17, 2018                 By:    /s/ David C. Banker
                                                 David C. Banker (Fla. Bar No. 352977)
                                                 Harold D. Holder (Fla. Bar No. 118733)
                                                 BUSH ROSS, PA
                                                 1801 N. Highland Avenue
                                                 Tampa, Florida 33602
                                                 Phone: 813-224-9255
                                                 Fax: 813-223-9620
                                                 Primary: dbanker@bushross.com;
                                                 hholder@bushross.com
                                                 Secondary: aflowers@bushross.com
                                                 Attorneys for Defendant




                                                   10
Case 8:18-cv-02869-VMC-CPT Document 16 Filed 12/17/18 Page 11 of 11 PageID 247



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 17, 2018, all counsel of record who consented
 to electronic service are being served with a copy of this document via the Court’s CM/ECF
 system. I further certify that I mailed the foregoing document and the notice of electronic filing
 by first-class mail to any non-CM/EFC participants:

        Shane B. Vogt, Esquire
        Kenneth G. Turkel, Esquire
        BAJO | CUVA | COHEN | TURKEL
        100 North Tampa Street, Suite 1900
        Tampa, FL 33602
        kturkel@bajocuva.com
        svogt@bajocuva.com

        Charles J. Harder, Esquire
        Jordan Susman, Esquire
        HARDER LLP
        132 South Rodeo Drive, Suite 301
        Beverly Hills, CA 90212-2406
        charder@harderllp.com
        jsusman@harderllp.com
        Attorneys for Plaintiffs
                                      By: /s/ David C. Banker




                                                11
